DETAILED ACTION
This Office action is responsive to the Applicant’s communication filed 01 March 2021. In view of this communication, claims 1-20 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuyoshi (WO 2005/002002A1), hereinafter referred to as Kazuyoshi.
Regarding claim 1, Kazuyoshi teaches an electronic device (100), comprising:
A flexible circuit structure (132, 142), including: (Kazuyoshi Fig. 7; paragraph 2: the circuit connection structure may be used to connect flexible printed circuit boards 132, 142)
A flexible substrate (132) having a surface on which a plurality of pads (133) are disposed; and (Kazuyoshi Fig. 7; paragraph 4: circuit board 132 has pads 133)
An insulator disposed (134) on the flexible substrate (132) between two adjacent pads (133) (Kazuyoshi Fig. 7; paragraph 4: insulating layer 134 formed between electrodes 133)
Regarding claim 2, Kazuyoshi teaches the electronic device of claim 1 (see above), wherein the insulator (134) includes an insulating layer (134) disposed between the two adjacent pads (133) of the (Kazuyoshi Fig. 7; paragraph 4: insulating layer 134 formed between electrodes 133) 

    PNG
    media_image1.png
    883
    1048
    media_image1.png
    Greyscale

Kazuyoshi Figure 7 (annotated)
Regarding claim 3, Kazuyoshi teaches the electronic device of claim 2, wherein the insulating layer has a first maximum height (H1) in a normal direction of the flexible substrate (132), and one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), where the first maximum height (H1) is less 15than or equal to the second maximum height (H2). (Kazuyoshi Fig. 7; paragraph 127: first thickness H1 of an insulating layer is 600nm; paragraph 48: thickness H2 of circuit electrode is 50-600 nm; therefore, H1 and H2 are equal)
Regarding claim 5, Kazuyoshi teaches the electronic device of claim 2, wherein one of the plurality of pads (133) includes a contact surface and two side surfaces, and the contact surface is provided between the two side surfaces and connected with the two side surfaces, where the insulating (Kazuyoshi Fig. 7, Paragraph 4: insulating layer 134 formed adjacently on the sides of pads 133)
Regarding claim 6, Kazuyoshi teaches the electronic device of claim 5, wherein the insulating layer has a first maximum height (H1) in a normal direction of the flexible substrate (132), and 21the one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), where the first maximum height (H1) is less than or equal to the second maximum height (H2). (Kazuyoshi Fig. 7; paragraph 127: first thickness H1 of an insulating layer is 600nm; paragraph 48: thickness H2 of circuit electrode is 50-600 nm; therefore, H1 and H2 are equal)
Regarding claim 8, Kazuyoshi teaches the electronic device of claim 2, wherein the insulator (134) further includes an insulating column. (Kazuyoshi Fig. 7; paragraph 4: insulator 134 rides the edge of 133 and is thicker than 133)
Regarding claim 9, Kazuyoshi teaches the electronic device of claim 8, wherein the insulating layer (134) has a first maximum height (H1) in a normal direction of the flexible substrate (132), the insulating column has a fourth maximum height (H4) in the normal direction of the flexible substrate (132), and one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), where a 15sum of the first maximum height (H1) and the fourth maximum height (H4) is greater than the second maximum height (H2). (Kazuyoshi Fig. 7; paragraph 4: insulator 134 rides the edge of 133 and is thicker than 133; paragraph 33: distance D2 between thickness of pad 133 and thickness of insulating column 134 is nonzero)
Regarding claim 10, Kazuyoshi teaches the electronic device of claim 9, further comprising a conductive adhesive (150) disposed between the flexible circuit structure (131) and a substrate (141), wherein the conductive adhesive (150) includes a plurality of conductive 20particles (152) having an average particle diameter, and the sum of the first maximum height (H1) and the fourth maximum height (H4) is less than a sum of the second maximum height (H2) and the average particle diameter. (Kazuyoshi Fig. 7; paragraph 4: connective member 150 between substrates 131 and 141 has conductive filler 152; paragraph 48: D2 is 50-600nm; paragraph 14: average particle diameter is 1 to 10 µm; therefore, average particle diameter exceeds the distance by which insulation exceeds height of the pad and the total of the height of the pad plus the average particle diameter is greater than the maximum height of the insulation.) 
Regarding claim 11, Kazuyoshi teaches the electronic device of claim 10, wherein the sum of the first maximum height and the fourth maximum height is between the second 25maximum height and a sum of the second maximum height and 30% to 70% of the average particle diameter. (Kazuyoshi Fig. 7; paragraph 127: H1 is 600nm (0.6 micrometers); paragraph 33: H4 is H2 plus 600nm (0.6 micrometers) which equals 1.2 micrometers; paragraph 48: H2 is 600nm (0.6 micrometers); paragraph 14: the average particle diameter is 1 micrometer to 10 micrometers; therefore, the sum of first and fourth maximum height (1.8 micrometers) is between H2 and H2 plus 0.3(A), or between 0.6 micrometers and 7.6 micrometers.)
Regarding claim 12, Kazuyoshi teaches the electronic device of claim 8, wherein one of the plurality of pads (133) includes a contact surface and two side surfaces, and the contact surface is provided between the two side surfaces and connected with the two side surfaces, where the insulating layer (134) is disposed on at least one side surface of the two side surfaces of the plurality of pads (133). (Kazuyoshi Fig. 7, Paragraph 4: insulating layer 134 formed adjacently on the sides of pads 133)
Regarding claim 13, Kazuyoshi teaches the electronic device of claim 12, wherein the insulating layer (134) has a first maximum height (H1) in a normal direction of the flexible substrate (132), the insulating column has a fourth maximum height (H4) in the normal direction of the flexible substrate (132), and one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), where a 15sum of the first maximum height (H1) and the fourth maximum height (H4) is greater than the second maximum height (H2). (Kazuyoshi Fig. 7; paragraph 4: insulator 134 rides the edge of 133 and is thicker than 133; paragraph 33: distance D2 between thickness of pad 133 and thickness of insulating column 134 is nonzero)
Regarding claim 14, Kazuyoshi teaches the electronic device of claim 3, wherein the first maximum height (H1) of the insulating layer (134) is between 0.1 micrometer and 10 15micrometer. (Kazuyoshi Fig. 7; paragraph 127: first maximum height H1 can be 600nm, or 0.6 micrometers)
Regarding claim 15, Kazuyoshi teaches the electronic device of claim 1, wherein the insulator (134) includes an insulating column disposed on the surface of the flexible substrate (132) and between the two adjacent pads of the plurality of pads (133). (Fig. 7; paragraph 4: insulator 134 rides the edge of 133 and is thicker than 133 to form insulating columns)
Regarding claim 18, Kazuyoshi teaches the electronic device of claim 15, wherein the insulating column has a third maximum height (H3) in a normal direction of the flexible substrate (132), 5and one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), where the third maximum height (H3) is greater than the second maximum height (H2). (Kazuyoshi Fig. 7; paragraph 4: insulator 134 rides the edge of 133 and is thicker than 133, marked as height H3 in annotated Fig. 7, above; paragraph 33: distance D2 between thickness of pad 133 and thickness of insulating column 134 is nonzero; therefore, height H3 is greater than height H2)
Regarding claim 19, Kazuyoshi teaches the electronic device of claim 18, further comprising a conductive adhesive (150) disposed between the flexible circuit structure (131) and a 10substrate (141), and the conductive adhesive (150) includes a plurality of conductive particles (152) having an average particle diameter, wherein the third maximum height (H3) is less than a sum of the second maximum height (H2) and the average particle diameter. (Kazuyoshi Fig. 7; paragraph 4: connective member 150 between substrates 131 and 141 has conductive filler 152; paragraph 48: D2 is 50-600nm; paragraph 14: average particle diameter is 1 to 10 µm; therefore, average particle diameter exceeds the distance by which insulation column exceeds height of the pad and the total of the height of the pad plus the average particle diameter is greater than the maximum height of the insulation.)
Regarding claim 20, Kazuyoshi teaches the electronic device of claim 19, wherein the third maximum 15height is less than or equal to a sum of the second maximum height and 30% to 70% of the average particle diameter. (Kazuyoshi Fig. 7; paragraph 127: H1 is 600nm (0.6 micrometers); paragraph 33: H3 is equal to H1 plus H4 which is 600nm plus 600nm (0.6 micrometers) which equals 1.2 micrometers; paragraph 48: H2 is 600nm (0.6 micrometers); paragraph 14: the average particle diameter is 1 micrometer to 10 micrometers; therefore, the third maximum height (1.2 micrometers) is between H2 and H2 plus 0.3(A), or between 0.6 micrometers and 7.6 micrometers.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Kenji (TW 581800 B), hereinafter referred to as Kenji.
Regarding claim 4, Kazuyoshi teaches the electronic device of claim 2, further comprising a conductive adhesive (150) disposed between the flexible circuit structure (131) and a 10substrate (141), but does not teach that an adhering strength of the conductive adhesive to the insulating layer is better than that of the conductive adhesive to the flexible substrate.
Kenji does teach that an adhering strength of the conductive adhesive (5) to the insulating layer (4) is better than that of the conductive adhesive (5) to the flexible substrate. (Kenji Page 7; middle of upper paragraph: conductive adhesive 4 has better adherence to insulating adhesive 5 than 5 would if attached directly to the substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive adhesive of Kenji with the apparatus as taught by Kazuyoshi because the adhesive of Kenji improves the reliability of the connection between the substrates (Kenji page 4).
Regarding claim 7, Kazuyoshi teaches the electronic device of claim 6, further comprising a conductive adhesive (150) disposed between the flexible circuit structure (131) and a 10substrate (141), but does not teach that an adhering strength of the conductive adhesive to the insulating layer is better than that of the conductive adhesive to the flexible substrate.
Kenji does teach that an adhering strength of the conductive adhesive (5) to the insulating layer (4) is better than that of the conductive adhesive (5) to the flexible substrate. (Kenji Page 7; middle of upper paragraph: conductive adhesive 4 has better adherence to insulating adhesive 5 than 5 would if attached directly to the substrate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conductive adhesive of Kenji with the apparatus as taught by Kazuyoshi because the adhesive of Kenji improves the reliability of the connection between the substrates (Kenji page 4).
Regarding claim 16, Kazuyoshi teaches the electronic device of claim 2, further comprising a conductive adhesive (150) disposed between the flexible circuit structure (131) and a 10substrate (141), but does not teach that an adhering strength of the conductive adhesive to the insulating layer is better than that of the conductive adhesive to the flexible substrate.
Kenji does teach that an adhering strength of the conductive adhesive (5) to the insulating layer (4) is better than that of the conductive adhesive (5) to the flexible substrate. (Kenji Page 7; middle of upper paragraph: conductive adhesive 4 has better adherence to insulating adhesive 5 than 5 would if attached directly to the substrate)
(Kenji page 4).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi in view of Nagai et al. (CN 106465539 A), hereinafter referred to as Nagai et al.
Regarding claim 17, Kazuyoshi teaches the electronic device of claim 15, wherein the insulating column has a third maximum height (H3) in a normal direction of the flexible substrate (132), 5and one of the plurality of pads (133) has a second maximum height (H2) in the normal direction of the flexible substrate (132), but does not teach that the third maximum height is less than or equal to the second maximum height.
Nagai et al. teaches an insulator which is less than the height of a terminal. (Nagai et al. Figs. 1A, 1B; insulating column 12 is shorter than terminal 12, solder 13; page 7, first paragraph: 12 is between 40 microns and 100 microns thick; page 10, first paragraph: bond thickness is 55 microns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic device of Kazuyoshi with the insulating columns of Nagai et al. because the insulating columns of Nagai et al. help to maintain the stability and reliability of the electrical connections (Nagai et al. page 6, sixth paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847